Citation Nr: 1027301	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-14 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee 
instability.

2. Entitlement to a rating in excess of 10 percent for right knee 
arthritis.

3. Entitlement to a rating in excess of 10 percent for torn 
medial meniscus of the left knee.

4. Entitlement to a rating in excess of 10 percent for left knee 
arthritis.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to August 1979 
and from November 1981 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the Veteran's increased rating claims.

In April 2010 the Veteran testified at a hearing (Travel Board 
hearing) before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.

The issue of entitlement to a temporary total rating based 
upon convalescence for the Veteran's total right knee 
arthroplasty has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to higher ratings for his 
knee disabilities.  In support of his claims, at the Travel Board 
hearing, he complained that his knee pain, swelling, and 
stiffness limit his ability to walk during work.  (He is employed 
as a postman.)  Specifically, he testified that he can only walk 
for three hours a day.  Additionally, his right knee gives out 
several times a day.  He testified that ever since his total 
right knee arthroplasty in March 2009, his right knee has gotten 
worse in terms of instability.  Three months after the surgery, 
his right knee gave way as he was going down some steps.  As a 
result, he fell down and fractured his left clavicle.  Moreover, 
now that the Veteran's right knee is straight and his left knee 
is still bowlegged, he puts more pressure on the left knee, 
causing more pain.  

Initially, the Board notes that the Veteran's medical records for 
his total right knee arthroplasty are not of record.  
Furthermore, the Veteran has alleged that his knee disabilities 
have worsened since at least March 2009.

In light of these circumstances, and because the Veteran has not 
undergone a VA examination for his knee disabilities since August 
2007, a new VA examination should be scheduled.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Because the Board has determined that a medical examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 address the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation provides that, 
when entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause," fails to report for such examination scheduled in 
conjunction with a claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

The Board finds the evidence of record has reasonably raised the 
issue of entitlement to a TDIU as an element of the increased 
rating claims on appeal.  With regard to a TDIU, the Board notes 
that the RO has not developed or adjudicated this issue.  
However, the Court recently held that a request for a TDIU, 
whether expressly raised by Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, can 
be part of a claim for an initial rating for a disability.  Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
during the course of an initial rating appeal, the claimant or 
the evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
initial rating is sought (in this case, the Veteran has alleged 
that he is unemployable due to his knee disabilities), then part 
and parcel with the initial rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Id.  

Because entitlement to a TDIU is part of the Veteran's increased 
rating claims, the proper remedy here is for the Board to remand, 
rather than refer, the TDIU issue to the AOJ for proper 
development and adjudication.    

In this regard, VA's Office of General Counsel has stated that 
when the issue of entitlement to a TDIU for a particular service-
connected disability or disabilities is raised in connection with 
a claim for an increased rating for such disability or 
disabilities, the Board would have jurisdiction to consider the 
TDIU issue.  If the Board determines that further action by the 
RO is necessary with respect to TDIU, the Board should remand 
rather than refer the TDIU issue for further development.  See 
VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. 
Brown, 7 Vet. App. 398, 409 (1995).  

Therefore, first, the AOJ should send a VCAA notice letter to the 
Veteran for his TDIU claim.  This letter should notify the 
Veteran and his representative of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran 
and what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Second, the AOJ should provide a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.  

The VA examinations of record do not address whether any of the 
Veteran's four service-connected knee disabilities render him 
unemployable.  Therefore, such an opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying 
the Veteran of any information or lay or 
medical evidence not previously provided 
that is necessary to substantiate the TDIU 
claim on appeal.  This notice must 
indicate what information or evidence the 
Veteran should provide, and of what 
information or evidence VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 3.159(b).  

2.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, for 
him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.  

3.  Obtain copies of all up-to-date VA 
treatment records dating from July 2007 to 
the present for the issues on appeal, and 
associate them with the claims file.

4.  Schedule the Veteran for a VA 
orthopedic examination in order to 
determine the current severity of his 
service-connected right knee instability, 
right knee arthritis, left knee torn 
medial meniscus, and left knee arthritis.

The claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies, including X-rays and 
range of motion studies in degrees, should 
be performed.  

In reporting the results of range of motion 
testing for the knees, the examiner should 
identify any objective evidence of pain and 
the specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  If feasible, the 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.   

The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  If feasible, the examiner 
should assess the additional functional 
impairment on repeated use or during flare-
ups in terms of the degree of additional 
range of motion loss.  

The examiner should state whether either 
knee exhibits recurrent subluxation and/or 
is unstable.  If either knee is unstable, 
the examiner should describe the instability 
as slight, moderate, or severe.  The 
examiner should also determine whether 
either knee has dislocated semilunar 
cartilage with frequent episodes of locking, 
pain, and effusion into the joint, or 
whether there is symptomatic removal of 
semilunar cartilage of either knee.

The examiner should also provide an opinion 
concerning the impact that each of the 
service-connected knee disabilities has on 
the Veteran's ability to work, and 
specifically whether any of the service-
connected disabilities, either alone or in 
concert, prevent the Veteran from securing 
or following a substantially gainful 
occupation, without consideration of any 
nonservice-connected disorders and his 
advancing age.  In other words, the examiner 
should please definitively state whether the 
Veteran's service-connected knee 
disabilities, either alone or in concert, 
prevent him from securing gainful 
employment.  The rationale for all opinions 
expressed should also be provided.

5.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's increased rating claims and, 
thereafter, adjudicate the TDIU claim.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond before 
returning the claims file to the Board for 
further appellate consideration of the 
claims.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



